Citation Nr: 9913590	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for a 
service-connected sleep disorder.  

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from August 1990 to 
May 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal, with respect to a sleep disorder, arises 
from an October 1992 rating decision, in which the RO service 
connected the veteran's disability and awarded a 20 percent 
disability rating.  The effective date of the award was May 
1991.  The veteran filed an NOD in November 1992, and an SOC 
was issued by the RO in February 1993.  The veteran filed a 
substantive appeal in September 1993.  In January 1996, the 
RO increased the veteran's disability rating for a sleep 
disorder to 40 percent, with an effective date retroactive to 
May 1991.  Supplemental SOC's case were issued in October 
1996, April 1997, and in April and September 1998.  With 
respect to entitlement to a total rating based upon 
individual unemployability, the RO denied the veteran's claim 
in an October 1996 rating decision, which was noted in an 
SSOC of the same date.  The veteran perfected his appeal by 
filing a substantive appeal in November 1996.  


REMAND

A preliminary review of the claims file reflects that the 
veteran was service connected for a sleep disorder in October 
1992, and awarded a 20 percent disability rating.  At that 
time, the disability was rated as analogous to narcolepsy, 
under 38 C.F.R. § 4.124a ("Schedule of ratings-neurological 
conditions and convulsive disorders"), Diagnostic Code (DC) 
8108.  In turn, narcolepsy was to be rated as for epilepsy, 
petit mal, under 38 C.F.R. § 4.124a, DC 8911.  

In July 1995, the veteran underwent a sleep study for VA 
purposes and was diagnosed with significant sleep apnea 
syndrome as well as periodic limb movement disorder.  At that 
time, sleep apnea was an unlisted condition in the Rating 
Schedule and the disability, as noted above, was rated by 
analogy to narcolepsy.  In January 1996, as noted above, the 
veteran's disability rating for a sleep disorder was 
increased to 40 percent.  

Effective October 7, 1996, during the pendency of this 
appeal, 38 C.F.R., § 4.97 ("Schedule of ratings-respiratory 
system") was amended, and a rating for sleep apnea syndromes 
(obstructive, central, mixed), DC 6847, was added.  See 61 
Fed. Reg 46,728 (Sep. 5, 1996), codified, in pertinent part, 
at 38 C.F.R. Part 4, § 4.97, DC 6847 (1997).  Pursuant to DC 
6847, a noncompensable evaluation is warranted when the sleep 
apnea syndrome is asymptomatic, but with documented sleep 
disorder breathing.  A 30 percent evaluation is warranted 
when there is persistent day-time hypersomnolence.  A 50 
percent rating is assigned where the disability requires the 
use of a breathing assistance device such as continuous 
airway pressure (CPAP) machine.  A 100 percent rating is 
warranted where there is chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or where the 
disability requires a tracheostomy.  See 38 C.F.R. § 4.97, DC 
6847 (1998).  

We thus conclude that DC 6847 is now the more applicable and 
appropriate diagnostic code by which to rate the veteran's 
disability, as opposed to rating the disorder by analogy to 
narcolepsy under DC 8108.  In this particular case, as noted, 
the effective date of the addition of sleep apnea syndrome to 
the Rating Schedule was October 7, 1996.  The veteran's last 
RO review of his claim was in a September 1998 Supplemental 
SOC, in which his disability continued to be rated as 
analogous to narcolepsy/epilepsy-petit mal. 

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals, prior to March 1, 
1999) has stated that, when the Board identifies, in the 
course of its appellate review, a matter that has not been 
addressed, in the first instance, by the RO, the Board must 
consider whether the appellant has had adequate notice of the 
need to submit evidence or argument on that matter, and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the veteran would be prejudiced by 
the Board's going forward to a final decision on that issue.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

Moreover, where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998).  In reviewing this case, 
the Board must therefore evaluate the veteran's service-
connected sleep disorder under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria; the 
version most favorable to the appellant will be applied.

In this case, the addition of rating criteria for sleep apnea 
in the regulations may affect the basis upon which an 
evaluation is assigned for the veteran's service-connected 
sleep disorder, and would have to be applied based upon the 
effective date of the regulatory change.  Accordingly, the RO 
should make an initial adjudication determining the 
applicability of the added criteria, the veteran should 
ultimately be apprised of these changes, and he should be 
afforded the opportunity to submit evidence and argument as 
to impact of the new regulations upon his disability rating.  

In addition, with respect to the veteran's appeal for a total 
evaluation due to individual unemployability, given the need 
for further development regarding the veteran's claim of 
entitlement in excess of 40 percent for his service-connected 
sleep disorder, the Board defers consideration of whether he 
is entitled to a total disability rating due to individual 
unemployability under 38 C.F.R. § 4.16, since both his claims 
on appeal are inextricably intertwined.  See Holland v. 
Brown, 6 Vet.App. 443 (1994).  Therefore, after the RO has 
adjudicated the veteran's claim for a rating in excess of 40 
percent for a sleep disorder under DC 6847, it should 
readjudicate the veteran's claim of entitlement to a total 
disability rating due to individual unemployability under 38 
C.F.R. § 4.16.

We note that the veteran's representative, in an Informal 
Hearing Presentation before the Board in April 1999, raised 
the issue of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  This matter can also be addressed by the RO on 
remand.

Hence, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for his sleep apnea since July 1998.  
The RO should request that the veteran 
furnish signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such private treatment records and any 
additional VA medical records not already on 
file, which may exist, and incorporate them 
into the claims folder.  

2.  The RO should then take adjudicative 
action on the veteran's claim for a rating 
in excess of 40 percent for a sleep 
disorder.  The veteran's disability should 
be evaluated with consideration of the 
rating criteria under 38 C.F.R. § 4.97, DC 
6847, for sleep apnea syndrome, and a rating 
decision should be issued pursuant to 
Karnas, above.  Thereafter, the veteran's 
claim for a total rating based upon 
individual unemployability should be 
reconsidered under 38 C.F.R. § 4.16 (a) and 
(b), as well as 38 C.F.R. § 3.321(b).  

3.  If the benefits sought are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) notifying them of all the 
pertinent laws and regulations used in the 
adjudication of the veteran's claim, in 
particular 38 C.F.R. § 4.97, DC 6847.  

4.  After the veteran and his representative 
have been given an opportunity to respond to 
the supplemental statement of the case, the 
claims folder shall be returned to the Board 
for further appellate review.  No action is 
required of the veteran until he receives 
further notice.  The purposes of this remand 
are to procure clarifying data and to comply 
with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

